IT IS SO ORDERED.
                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
________________________               EASTERN DIVISION
PAMELA A. BARKER,
U.S. DISTRICT JUDGE


TRACY SZCZESNIAK                                 )            CASE NO. 1:20-CV-02404-PAB
                                                 )
                 Plaintiff                       )            JUDGE PAMELA A. BARKER
                                                 )
        -vs-                                     )
                                                 )
BEARING DISTRIBUTORS INC., et al.                )
                                                 )            JOINT STIPULATION OF
                 Defendants                      )            DISMISSAL PURSUANT TO

CIV.R. 41(a)


        Now comes the Plaintiff, TRACY SZCZESNIAK, and Defendants, BEARING

DISTRIBUTORS, INC. and SEAN (LNU) by and through their respective counsel, and hereby

dismisses, with prejudice, Plaintiff’s Complaint heretofore filed on her behalf herein; and that all

other pleadings, motions and temporary restraining orders issued herein be dismissed and held

for naught. Each party to bear his or her own costs.

                                                       Respectfully submitted,



 /s/ Amy C. Mitchell                                     /s/ Michael J. Paskert
Amy C. Mitchell (0069548)                              Michael J. Paskert (009968)
(email consent given 6-17-21)                          Jeffrey J. Fanger (0058439)
Auman, Mahan & Furry                                   Fanger & Davidson LLC
110 N. Main Street, Suite 1000                         8396 Mayfield Road
Dayton, OH 45402                                       Chesterland, Ohio 44026
Tel: (937) 223-6003                                    Tel: (440) 605-9641
Fax: (937) 223-8550                                    Fax: (440) 605-9642
Email: acm@amfdayton.com                               Email: mpaskert@fangerlaw.com
Attorney for Defendants                                jfanger@fangerlaw.com
                                                       Attorneys for Plaintiff
